Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment on 3/7/22. Claim 2 has been cancelled, claims 1-7 and 12 have been amended; and new claims 21 and 22 have been added.
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Zhao US 2017/0205672, Zhang US 2014/0061818.
Claims 1 and 3-21 are pending. 
Accordingly, this action is made Non Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672 in view of Zhang US 2014/0061818.
Claim 1: Zhao discloses a display substrate, including:
(Fig. 3) a substrate 20 [0028]; and 
a common electrode 24 and a pixel electrode array layer 21 which are located on a side of the substrate 20 and are spaced by insulation (inherent), the common electrode 24 [0037] includes a ‘transparent’ conductive layer (inherent, for image displaying quality); 
(Fig. 3) the pixel electrode array layer 21 includes a plurality of pixel electrode groups 21/21 arranged in a column direction, each of the pixel electrode groups 21/21 includes two rows of pixel electrodes 21/21, two gate lines 22 [0036] extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups 21/21, 
(Figs. 3, 4) an orthographic projection of a gap (gap region between two adjacent vertical pixel electrodes 21/21) which is between two pixel electrodes 21/21 adjacent in the column direction of the pixel electrode group 21/21, on the substrate 20 is located within an orthographic projection of the common electrode 24 on the substrate (common electrode 24 covers a gap region between two adjacent pixel electrodes 21 in each column of pixel electrodes 21) [0037]
(Fig. 4) the common electrode 24 further includes a first common electrode line 24 (horizontal common electrode lines) connected to the transparent conductive layer 24;
(Figs. 3, 4) the orthographic projection of the gap (gap region between two adjacent vertical pixel electrodes 21/21), which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the first common electrode line 24 (horizontal common electrode lines) on the substrate.
Except
each gate line being connected to a plurality of thin film transistors, and each of the pixel electrodes is connected to one of the thin film transistors;
a material of the first common electrode line is a light-shielding metal 
However Zhang teaches
(Figs. 1, 3) each gate line 19 being connected to a plurality of thin film transistors (14/15/19) and each of the pixel electrodes 12 is connected to one of the thin film transistors [0003] [0031];
(Fig. 6) a material of the first common electrode line 11/42 is a light-shielding metal (light-shielding strip 42 and common electrode line 11 are of an integral structure) [0030], 
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhang’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang [0030].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 18: Zhao discloses
A liquid crystal panel [Abstract]

Claims 2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818 as applied to claim 1 above, and further in view of Xiao CN 104155817.
Claim 2:
Xiao teaches
(Fig. 6) the common electrode 105/103 further includes a first common electrode line 103 connected to the transparent conductive layer 105;
(Figs. 2, 3) the orthographic projection of a gap, which is between two pixel electrodes 104/104 adjacent in the column direction of the pixel electrode group 106, on the substrate is located within an orthographic projection of the common electrode 103 on the substrate (the common electrode line 103 is located between the two pixel sub-electrodes 106) [0034].
Zhang further teaches
(Fig. 6) a material of the first common electrode line 11/42 is a light-shielding metal (light-shielding strip 42 and common electrode line 11 are of an integral structure) [0030], 
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Xiao’s structure in order to provide improved display quality, as taught by Xiao [Abstract]; and with Zhang’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang [0030].
Claims 4, 9: 
Xiao teaches
Claim 4: Regarding the limitation “a line width c of the first common electrode line and the gap b between two pixel electrodes adjacent in the column direction of the pixel electrode group satisfy a relationship of 2 micrometers < c - b < 5 micrometers”: Applicant has not disclosed the specific line width c of the first common electrode line and the gap b between two pixel electrodes, as claimed, solves any stated problem or is for any particular purpose; and it appears that the invention would perform equally well with Xiao/Zhang as disclosed above. Thus, it would have been obvious to one having ordinary skill in the art to have a line width c of the first common electrode line and the gap b between two pixel electrodes adjacent in the column direction of the pixel electrode group satisfy a relationship of 2 micrometers < c - b < 5 micrometers, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 9: (Fig. 2) an orthographic projection of every two pixel electrodes adjacent in the column direction of the pixel electrode group on the substrate is located within an orthographic projection of one of the common electrode units on the substrate (the common electrode is divided into the same size as the pixel sub-electrodes) [0033].
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Xiao’s structure in order to provide improved display quality, as taught by Xiao [Abstract]; 

Claim 7: 
Xiao teaches
(Fig. 2) the transparent conductive layer includes a plurality of common electrode units 105 which are arranged apart from and connected to each other, the common electrode unit 105 has a planar structure, the pixel electrode 106 has a slit structure, and 
(Fig. 2) an orthographic projection of the pixel electrode 106 (104/104) [0033] on the substrate is located within an orthographic projection of the common electrode unit 105 on the substrate. 
Zhang teaches
(Fig. 5) the pixel electrodes 12 are located on a side of the transparent conductive layer 41/11 away from the substrate [0025], 
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Xiao’s structure in order to provide improved display quality, as taught by Xiao [Abstract]; and with Zhang’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang [0030].

Claims 3, 5, 6, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818 as applied to claim 1 above, and further in view of Zhang US 2016/0043102 (hereinafter “Zhang-102”).
Claims 3, 5, 6, 8, 13:
Zhang-102 further teaches
Claim 3: (Fig. 4-5) an electrical conductivity of the first common electrode line 22 is greater than the electrical conductivity of the transparent conductive layer 21 (the common electrode line 22 has a larger thickness relative to the common electrode 21, resulting in a better conductivity)
Claim 5: (Fig. 4-5) the first common electrode line 22 and the transparent conductive layer 21 (common electrode) are stacked on each other;
Claim 6: (Fig. 4-5) the first common electrode line 22 is located on a side of the transparent conductive layer 21 (common electrode) away from the substrate 10; 
Claim 8: (Fig. 4-5) wherein the first common electrode line 22 is located on a side of the transparent conductive layer 21 (common electrode) away from the substrate 10 and is stacked on the transparent conductive layer 21, wherein the first common electrode line 22 is formed in the same layer as the gate lines 11 [0091].
It would have been obvious to one of ordinary skill in the art to modify Zhao’s invention with Zhang-102’s structure in order to provide improved production cost to the display device, as taught by Zhang-102 [Abstract].

Claim 13: 
Xiao teaches
(Fig. 2) the common electrode further includes second common electrode lines respectively disposed on opposite sides of two rows of pixel electrodes of the pixel electrode group, 
Zhang-102 further teaches
(Fig. 4-5) the second common electrode lines 22 are connected to the transparent conductive layer 21 (common electrode)
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhang-102’s structure in order to provide improved production cost to the display device, as taught by Zhang-102 [Abstract].
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818, Xiao CN 104155817 as applied to claim 9 above, and further in view of Xiao CN 104155817, Ohta et al. US 2004/0032384 and Li et al. US 2018/0203317.
Claim 10: 
Li teaches
Claim 10: (Fig. 1) at least two common electrode units 10 adjacent in the column direction are connected by a jumper 14 (bridge line) [Col. 1, line 45]
Claim 11: (Fig. 1) the jumper 14 (bridge line) is formed in the same layer as the pixel electrode, and the jumper 14 is connected to the common electrode unit 10 through a via structure 15 [Col. 1, lines 51-53],
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818 as applied to claim 1 above, and further in view of Xiao CN 104155817, Ohta et al. US 2004/0032384 and Li et al. US 2018/0203317.
Claim 15: 
Xiao teaches
(Fig. 2) two pixel electrodes 106 (140/140) located in different pixel electrode groups and adjacent in the column direction are respectively connected to the thin film transistors 107 [0031] 

(Fig. 1) two pixel electrodes PX located in different pixel electrode groups and adjacent in the column direction are respectively connected to sources SD1 of the thin film transistors [0109] 
Li et al. teach
(Fig. 1) the sources and drains of the respectively connected thin film transistors 4 are connected as an integrated structure by a connection portion 5 (H-shaped connection portion 5) [0052].
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Xiao’s structure in order to provide improved display quality, as taught by Xiao [Abstract], with Ohta’s structure in order to provide improved viewing angle to the display device, as taught by Ohta [0010]; with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].

Claims 16, 17:
Li et al. teach
Claim 16: (Fig. 1) a gate of the thin film transistor 4 is a part of the gate line 1, and an orthographic projection of the connection portion 5 (H-shaped connection portion 5) [0052] on the substrate does not overlap with an orthographic projection of the gate line 1 on the substrate
Claim 17: (Fig. 1) the drain of the thin film transistor is U-shaped (part of the H-shape), and the source of the thin film transistor extends into the U-shaped opening and is spaced apart from the drain [0052]; the U-shaped openings (parts of the H-shape) of the drains of 
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818 as applied to claim 18 above, and further in view of Zhao et al. US 2016/0370897 (hereinafter “Zhao-897”.
Claim 19:
Zhao-897 teaches
(Fig. 2) a light-shielding matrix 01 (black matrix) [0049] having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes 02/02 adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light- transmitting regions on the substrate.
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhao-897’s structure in order to provide improved manufacturing cost to the display device, as taught by Zhao-897 [0003].

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672 in view of Zhang US 2014/0061818 and Zhang US 2016/0043102 (hereinafter “Zhang-102”).
Claim 12: Zhao discloses a display substrate, including:
(Fig. 3) a substrate 20 [0028]; and 
a common electrode 24 and a pixel electrode array layer 21 which are located on a side of the substrate 20 and are spaced by insulation (inherent), 
the common electrode 24 [0037] includes a transparent conductive layer (inherent, for image displaying quality); 
(Fig. 3) the pixel electrode array layer 21 includes a plurality of pixel electrode groups 21/21 arranged in a column direction, each of the pixel electrode groups 21/21 includes two rows of pixel electrodes 21/21, two gate lines 22 [0036] extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups 21/21, 
(Figs. 3, 4) an orthographic projection of a gap (gap region between two adjacent vertical pixel electrodes 21/21) which is between two pixel electrodes 21/21 adjacent in the column direction of the pixel electrode group 21/21, on the substrate 20 is located within an orthographic projection of the common electrode 24 on the substrate (common electrode 24 covers a gap region between two adjacent pixel electrodes 21 in each column of pixel electrodes 21) [0037]
(Fig. 4) the common electrode 24 further includes a first common electrode line 24 (common electrode pattern 24 includes a horizontal common electrode strip) connected to the transparent conductive layer 24 (common electrode pattern) [0050]; 
(Figs. 3, 4, 5) the orthographic projection of the gap (horizontal gap) which is between two pixel electrodes 21/21 adjacent in the column direction of the pixel electrode group (gap region between two adjacent vertical pixel electrodes 21/21 in each column), on the (continuous horizontal common electrode pattern 24) of the transparent conductive layer 24 on the substrate (solid horizontal strip 24 of common electrode 24, covering a gap region between two adjacent pixel electrodes 21 in each column of pixel electrodes 21) [0037]
Except
each gate line being connected to a plurality of thin film transistors, and each of the pixel electrodes is connected to one of the thin film transistors;
wherein the transparent conductive layer is located on a side of the pixel electrode away from the substrate, wherein the pixel electrode has a planar structure, and the transparent conductive layer has a slit structure; 
However Zhang teaches
(Figs. 1, 3) each gate line 19 being connected to a plurality of thin film transistors (14/15/19) and each of the pixel electrodes 12 is connected to one of the thin film transistors [0003] [0031];
and Zhang-102 teaches
(Figs. 5, 9) the transparent conductive layer 21 (common electrode) is located on a side of the pixel electrode 20 [0152] away from the substrate 10, wherein the pixel electrode 20 has a planar structure, and the transparent conductive layer 21 has a slit structure (common electrode 21 is slit-shaped) [0109]; 
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhang’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang [0030]; and with Zhang-102’s structure in order to provide improved production cost to the display device, as taught by Zhang-102 [Abstract].
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818, Zhang US 2016/0043102 (hereinafter “Zhang-102”) as applied to claim 12 above, and further in view of Xiao CN 104155817.
Claim 13: 
Xiao discloses
(Fig. 2) the common electrode further includes second common electrode lines (common electrode lines in parallel) respectively disposed on opposite sides of two rows of pixel electrodes of the pixel electrode group, 
Zhang-102 further teaches
(Fig. 4-5) the second common electrode lines 22 are connected to the transparent conductive layer 21 (common electrode)
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Xiao’s structure in order to provide improved display quality, as taught by Xiao [Abstract]; and with Zhang-102’s structure in order to provide improved production cost to the display device, as taught by Zhang-102 [Abstract].

Claim 14: Zhao discloses
(Figs. 2, 4) the common electrode 24 further includes a third common electrode line (lower of 3 horizontal lines 24) disposed between two rows of pixel electrodes 21 (adjacent bottom two rows 21) of the pixel electrode group, wherein the third common electrode line (lower of 3 horizontal lines 24) is connected to the transparent conductive layer (common electrode pattern 24).  

Claim 20: Zhao discloses
A liquid crystal panel [Abstract]

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao US 2017/0205672, Zhang US 2014/0061818, Zhang US 2016/0043102 (hereinafter “Zhang-102”) as applied to claim 12 above, and further in view of Zhao et al. US 2016/0370897 (“Zhao-897”).
Claim 19:
Zhao-897 teaches
(Fig. 2) a light-shielding matrix 01 (black matrix) [0049] having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes 02/02 adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light-transmitting regions (openings of black matrix 01) on the substrate.
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhao-897’s structure in order to provide improved manufacturing cost to the display device, as taught by Zhao [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871